Citation Nr: 0939836	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for organic heart 
disease with history of myocardial infarction, status post 5-
vessel coronary artery bypass graft, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant had active service from October 1960 to October 
1964 and from March 1973 to March 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2004 and May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

Entitlement to service connection for organic heart disease 
with history of MI status post 5-vessel coronary artery 
bypass graft was established in April 1988.  The RO assigned 
a 30 percent disability rating, from April 1987 pursuant to 
Diagnostic Code (DC) 7005.  Effective August 2005, the RO 
granted a temporary total rating of 100 percent pursuant to 
38 C.F.R. § 4.30 based on evidence showing the Veteran 
underwent surgical treatment on his service-connected 
disability and required at least one month of convalescence.  

In January 2006, the Veteran was afforded another VA 
examination to determine the current level of severity of his 
service-connected disability.  Based on this evidence, the RO 
issued a February 2006 rating decision, which proposed to 
reduce the Veteran's disability rating from 100 percent to 30 
percent.  He was advised of the specific reasons for the 
proposed reduction, as well as his right to submit additional 
evidence in support of his claim and have a personal hearing.  
In May 2006, the RO issued a rating decision which reduced 
the disability rating from 100 percent to 30 percent, 
effective August 1, 2006.

As noted above, the 100 temporary evaluation was awarded 
pursuant to 38 C.F.R. § 4.30 due to convalescence after a 
surgical procedure.  As the rating increase to 100 percent 
was not a permanent increase but rather a temporary increase, 
the Board finds that the issue for consideration is 
entitlement to an increased rating following the expiration 
of the temporary 100 percent rating.  Accordingly, the Board 
will adjudicate the claim as an increased rating claim.  

Moreover, the Board notes that in statements of April and 
July 2006 the Veteran appears to be raising a claim for an 
extension of the temporary 100 percent rating assigned 
pursuant to 38 C.F.R. § 4.30.  Therefore, the Board REFERS 
the issue for development and adjudication.  

The issue of an increased rating for the service connected 
organic heart disease with history of myocardial infarction, 
status post 5-vessel coronary artery bypass graft is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The Veteran was exposed to loud noise during service; his 
competent and credible statements indicate a long history of 
ringing in his ears.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals 
for Veterans Claims has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA sent a letter to the appellant in February 
2004, prior to the RO decision in April 2004.  That letter 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence. 

The Board finds that the content of the above-noted letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the appellant relative to his claims 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, as the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and the Board finds no violation 
of essential fairness to the appellant in proceeding with the 
present decision.

In addition, the Board finds that all obtainable evidence has 
been associated with the claim file.  Service treatment 
records and VA outpatient treatment records have been 
obtained and associated with the claim file.  The appellant 
was afforded a VA examination.  The examinations were 
adequate in that they were conducted by a skilled 
professional who reviewed the claim file, had access to the 
appellant's history, interviewed the appellant, examined the 
appellant and accurately reported the history.

Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection, 
given that he has been provided all the criteria necessary 
for establishing service connection, we find that there has 
been essential fairness.

Legal Criteria and Analysis

The Veteran is claiming entitlement to service connection for 
bilateral tinnitus.  Specifically, he contends that his 
bilateral tinnitus was incurred due to engine noise exposure 
while working as a flight engineer and doing aircraft 
maintenance in service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

If the preponderance of the evidence is against the claim, it 
is denied but if the preponderance of the evidence supports 
of the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2009).

In this case, service treatment records are completely silent 
for any complaints of or treatment for tinnitus.  

Post-service medical treatment records show that the Veteran 
was seen in July 1987 for complaints of decreased hearing 
acuity and reported a history of excessive noise exposure due 
to military activities.  He denied any tinnitus or dizziness.  

In a statement of January 2004 the Veteran claimed that his 
tinnitus has been a constant problem.  

A February 2004 VA examination report notes the Veteran's 
complaints of a constant humming moderate tinnitus 
bilaterally starting in 1980.  He reported noise exposure 
during military service from aircraft engines.  Following an 
examination of the Veteran, the examiner opined that the 
Veteran "reports tinnitus that at this time could not be 
related to events of noise exposure in service since an ENT 
report in 1987 indicated that he denied having tinnitus."  

In a statement of April 2004 the Veteran stated that the 
tinnitus was noticed as just being there one day and that the 
exact start date was impossible to determine.  He further 
stated that he had not brought it up to the VA in the past 
because he had not been asked about it and he considered it a 
part of his hearing loss.  

In a January 2005 statement the Veteran restated the 
allegations of the April 2004 statement.  

In a VA Form 9 dated in May 2006, the Veteran stated that he 
had never heard the term tinnitus until January 2004 when his 
VA counselor asked him if he had it.  He further stated that 
he had ringing in his ears for many years; that he was in the 
military for 26 and a half years and had been exposed to 
noise from jet air craft.  

The evidence above shows a diagnosis of tinnitus.  
Specifically, at the VA examination of February 2004 the VA 
examiner noted the Veteran had tinnitus.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.

After a careful review of the evidence of record the Board 
finds support for the Veteran's claim of entitlement to 
service connection for tinnitus, for the reasons set forth 
below.

As previously noted, the Veteran contends that tinnitus is 
due to exposure to jet engine noise while in service.  His 
DD-214 for his first period of active service shows that his 
specialty was aircraft mechanic.  Based on the evidence of 
record, the Board concludes that the Veteran was exposed to 
noise during active service.  Indeed, his contentions of 
noise exposure, even if not occurring during combat, are 
consistent with the circumstances of his service.  Thus, such 
contentions are accepted here.  See 38 U.S.C.A. § 1154(a).

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently diagnosed  tinnitus is causally related to such 
exposure.

Again, on the basis of the service treatment records, 
tinnitus was not affirmatively shown during service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.385.  Following 
service, tinnitus was first demonstrated in 2004, more than 
17 years after discharge.  However, the Veteran contends to 
have experienced ringing in his ears since 1980.  He 
explained that while he denied tinnitus in his reports of 
medical history, he was unaware that "tinnitus" meant 
ringing in the ears.  He also added that he believed his 1987 
claim for hearing loss included the ringing in his ears.

The Veteran is competent to report observable symptomatology 
such as ringing in the ears. Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, his explanation for denying tinnitus in 
earlier reports is found to be credible.  Furthermore, he is 
service-connected for bilateral hearing loss, which further 
supports the conclusion that any current ringing in the ears 
is attributable to the same in-service noise exposure.  For 
all of these reasons then, the evidence is found to be at 
least in equipoise as to the question of whether tinnitus was 
incurred in service.  Accordingly, the claim is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for tinnitus is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.




REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claim for service connection for 
a low back disability.  Such development would ensure that 
the Veteran's due process rights, including those associated 
with the VCAA, and VA regulations implementing VCAA, are met.  
The specific bases for remand are set forth below.

As noted previously, the RO has adjudicated the claim of the 
evaluation of the service connected organic heart disease 
with history of MI, status post 5 vessel coronary artery 
bypass graft as a reduction in rate claim.  However, the 
Board notes that the 100 temporary evaluation was awarded 
pursuant to 38 C.F.R. § 4.30 due to convalescence after a 
surgical procedure.  As the rating increase to 100 percent 
was not a permanent increase but rather a temporary increase, 
the Board finds that the issue before the Board is most 
properly characterized as an increased rating claim following 
the expiration of the temporary 100 percent rating.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

VA outpatient records in June 2008 note a history of coronary 
artery disease status post coronary artery bypass graft in 
the past 3 years.  It was further noted that the Veteran was 
currently working at a home repair store and occasionally 
complained of chest pain.  Finally, it was noted that an ETT 
was needed to evaluate the Veteran.  An entry of July 2008 
notes that the Veteran cancelled a scheduled cardiology 
stress test.  Another entry later that same month noted that 
a the consult was over 5 days old, a new consult needed to be 
submitted and to have the facilitator reschedule.

It appears that the Veteran's cardiology stress test may have 
been rescheduled.  However, the most recent VA outpatient 
treatment record on file are from October 2008.  The RO 
should ascertain whether a cardiology stress test was done 
after July 2008 and if so, the records should be obtained and 
associated with the claim file.  If a cardiology stress test 
was not done after July 2008, the RO should schedule the 
Veteran for a cardiology examination including a stress test.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
Veteran's current VAMC treatment 
records regarding treatment for his 
heart condition, and should associate 
them with the claims folder.  If any 
requested records are not available, or 
the search for any such records 
otherwise yields negative results, that 
fact should clearly be noted in the 
claims file.

2.  The RO should ascertain whether any 
tests to determine the Veteran's 
cardiovascular condition, including 
METS and ejection fraction, were 
completed since the January 2006 
examination.  If the tests have been 
completed, the RO should obtain those 
results and add them to the file.

3.  If ejection fraction and METS tests 
were not completed since the January 
2006VA examination, the RO should 
schedule a VA examination to identify 
the severity of the Veteran's heart 
condition.  The examiner should 
specifically determine the Veteran's 
current ejection fraction and, if 
possible, METS levels.  The examiner 
must review the Veteran's claims file, 
in conjunction with the examination.  
The examiner should perform a complete 
examination, thoroughly describe the 
severity of the Veteran's condition, 
and include the results of all tests 
conducted.

4.  The RO should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal, based 
on all the evidence of record, and 
readjudicate the claim.  If any benefit 
sought remains denied, the RO should 
issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


